Name: 2002/374/EC: Council Decision of 22 April 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 18 January 2002 to 17 January 2005, the fishing possibilities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Decision
 Subject Matter: fisheries;  European construction;  Africa;  international affairs
 Date Published: 2002-05-22

 Avis juridique important|32002D03742002/374/EC: Council Decision of 22 April 2002 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 18 January 2002 to 17 January 2005, the fishing possibilities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles Official Journal L 134 , 22/05/2002 P. 0037 - 0038Council Decisionof 22 April 2002on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 18 January 2002 to 17 January 2005, the fishing possibilities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles(2002/374/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the CommissionWhereas:(1) Under the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles(1), signed in Brussels on 28 October 1987, the Contracting Parties have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force which is attached to the said Agreement.(2) As a result of those negotiations, a new Protocol defining, for the period from 18 January 2002 to 17 January 2005, the fishing possibilities and the financial contribution provided for by the abovementioned Agreement was initialled on 28 September 2001.(3) Under this Protocol, Community fishermen are to enjoy fishing possibilities in the waters falling within the sovereignty or jurisdiction of the Republic of Seychelles for the period 18 January 2002 to 17 January 2005.(4) In order to avoid interruption of fishing activities by Community vessels, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the said Protocol from 18 January 2002.(5) The method for allocating the fishing possibilities among the Member States should be defined on the basis of the traditional allocation of fishing possibilities under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 18 January 2002 to 17 January 2005, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The Member States whose vessels are fishing under this Protocol shall notify the Commission of the quantities of each stock taken in Seychelles waters in accordance with the arrangements laid down in Commission Regulation (EC) No 500/2001(2).Article 4The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Luxembourg, 22 April 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 119, 7.5.1987, p. 26.(2) OJ L 73, 15.3.2001, p. 8.